Gilbert, J.
1. Under express provision of the will, the widow as executrix had full power to sell the property sued for, and to execute valid transfers of title to the purchaser. The power to sell was not limited by any condition such as a “necessity” to sell for support.
2. The majority of the court hold that the evidence did not demand a finding that the sale of the property was bona fide.

Judgment reversed.


All the Justices concur, except Beck, P. J., and Gilbert, J., who dissent from the judgment of reversal.

E. L. Smith, for plaintiffs.
Bennet & Peacock, for defendant.